DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the elected, claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be changed to --MACHINE AND METHOD FOR PACKAGING SINGLE-USE CAPSULES OR PODS--.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 13 December 2018, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to paragraph [0021].  Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of the invention of Group II (claims 8-23) in the reply filed on 18 November 2020 is acknowledged.
Claim 1 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10,189,622. 

Application claims 20-23 are not patentably distinct from the ‘622 patent claims 15-18 because the more specific ‘622 patent claims anticipate the broader application claims 20-23.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
The application claims and patented claims match-up as follows:

Application Claims
Patent Claims US 10,189,622
20
15
21
16
22
18
23
17


Finally, while this application has been termed a Division of application 15/029,156, the prohibition of double patenting rejections under 35 USC 121 does not apply because the claims 20-23 of the present application are directed to claims found in the ‘156 application that were no long subject to a restriction requirement because the claims were no longer withdrawn from consideration and were rejoined to the other claims of the ‘156 application.
804.01 Prohibition of Nonstatutory Double Patenting Rejections Under 35 U.S.C. 121 

(E) The requirement for restriction was withdrawn, in its entirety or in part, by the examiner before the patent issues. With the withdrawal of the restriction requirement, the non-elected claims that are no longer withdrawn from consideration become subject to examination. "The restriction requirement disappears; it is as though it had not been made. With the disappearance of the restriction requirement, the need for a divisional application and the need for the [double patenting] prohibition also disappear.  "In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 132 (CCPA 1971). Note that a restriction requirement in an earlier-filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application. Reliance on a patent issued from such a continuation application to reject claims in a later-filed divisional application is not prohibited under 35 U.S.C. 121. Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2, the reference to withdrawn claim 1 renders the subject matter ambiguous.  It is suggested that the recitation “according to claim 1” be deleted from the claim or amended in a manner to avoid reference to a withdrawn claim.
Claim 8, line 5, the use of the pronoun “it” renders the subject matter vague and indefinite as it is unclear precisely which element of the claim is being referenced by the pronoun.

Claim 8, line 7, the terminology “selfsame capsule” is indefinite.  It is suggested that such be changed to --at least one capsule” for consistency of terminology.
Claim 9, line 2, the phrase “can be inserted” is ambiguous and fails to particularly point out the structure.
Claim 9, line 3, the phrase “the flexible sheet wrapped around …” lacks proper antecedent basis since the claims fail to positively recite that the sheet is wrapped around any object.
Claim 10, line 2, “the first end” lacks proper antecedent basis.
Claim 10, line 2, the phrase “able to be positioned” is ambiguous and fails to particularly point out the structure.
Claim 11, line 3, “the first end” lacks proper antecedent basis.
Claim 11, line 3, the phrase “able to be positioned” is ambiguous and fails to particularly point out the structure.
Claim 12, line 2, “the first sealing means” lacks proper antecedent basis.
Claim 12, lines 2 and 3, “the perimeter” lacks proper antecedent basis.
Claim 13, line 3, the phrase “can be inserted” is ambiguous and fails to particularly point out the structure.
Claim 13, line 3, “the first end” lacks proper antecedent basis.
Claim 13, lines 3 and 4, the phrase “the flexible sheet wrapped around …” lacks proper antecedent basis since the claims fail to positively recite that the sheet is wrapped around any object.

Claim 14, lines 3 and 4, “the inert gas feed duct” should perhaps be changed to --the air extraction duct-- since the air extraction duct is inserted in the second end.
Claim 15, line 3, “the first end” should perhaps be changed to --the second end--.
Claim 15, line 3, the phrase “able to be positioned” is ambiguous and fails to particularly point out the structure.
Claim 15, lines 3 and 4, “the inert gas feed duct” should perhaps be changed to --the air extraction duct-- since the air extraction duct is inserted in the second end.
Claim 16, line 2, “the second sealing means” lacks proper antecedent basis.
Claim 16, line 3, “the perimeter” lacks proper antecedent basis.
Claim 16, line 3, “the feed duct” should be changed to --the extraction duct--.
Claim 16, line 4, “the first end” should perhaps be changed to --the second end--.
Claim 16, line 4, “the feed duct” should be changed to --the extraction duct--.
Claim 17, line 3, the pronoun “they” should be changed to --the feed duct and/or the extraction duct--.
Claim 17, lines 3 and 4, “the respective ends” lacks proper antecedent basis, and fails to particular point out the subject matter as it is unclear what “ends” are being referenced.
Claim 18, line 2, “the extraction duct” lacks proper antecedent basis.
Claim 18, lines 4 and 5, “the respective first and second shaping elements” lacks proper antecedent basis.

Claim 19, line 4, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19, line 5, “its side wall” should be changed to --the side wall--.
Claim 19, lines 5 and 6, the phrase “wrapped flexible sheet” renders the claim vague and indefinite since the claims fail to positively recite that the sheet is wrapped around any object.
Claim 20, line 2, the reference to withdrawn claim 1 renders the subject matter ambiguous.  It is suggested that the recitation “according to claim 1” be deleted from the claim or amended in a manner to avoid reference to a withdrawn claim.
Claim 20, line 3, the use of the pronoun “it” renders the subject matter vague and indefinite as it is unclear precisely which element of the claim is being referenced by the pronoun.
Claim 20, line 5, the use of the pronoun “it” renders the subject matter vague and indefinite as it is unclear precisely which element of the claim is being referenced by the pronoun.
Claim 20, line 5, “a flexible” should be changed to --the flexible--.
Claim 20, line 6, “the shape” lacks proper antecedent basis.  
Claim 20, line 7, the terminology “selfsame capsule” is indefinite.  It is suggested that such be changed to --at least one capsule” for consistency of terminology.

Claim 21, lines 2 and 3, the phrase “the flexible sheet wrapped around …” lacks proper antecedent basis since the claims fail to positively recite that the sheet is wrapped around any object.
Claim 22, line 2, the use of the pronoun “it” renders the subject matter vague and indefinite as it is unclear precisely which element of the claim is being referenced by the pronoun.
Claim 22, lines 2 and 3, the phrase “the flexible sheet wrapped around …” lacks proper antecedent basis since the claims fail to positively recite that the sheet is wrapped around any object.
Claim 23, lines 2 and 3, “the steps of … and extracting air” lacks proper antecedent basis. 
Claim 23, line 3, “the second end” lacks proper antecedent basis.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 8, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (CH 561132) (hereinafter Benz) in view of Noury (GB 899055).
Note: see the English language machine translation of the Benz reference attached at the end of the document.
Regarding claims 8 and 20, the Benz reference discloses a machine and method for automatically and continuously packaging objects (G) comprising means for conveying and the step of conveying (narrow conveying belts F2 and F2’) the objects (G) and a respective single- or multi-ply flexible sheet (“film tape roll”) (see figs. 1 and 2) in sequence through different operating stations (shaping, air extraction, and sealing stations), wherein it comprises a shaping station and the step of shaping (guide rails L, L’, page 2, lines 58-60) by which the flexible sheet (see the ends 12, 12’ of the film tape roll in fig. 3) is formed around at least one object (g) to at least partly copy the shape (the ends of the tube of film are gathered and collapsed onto the object G by the guides L, L’ and shaped to at least partly copy of the shape of the object G) of the object (G).  The recitation “according to claim 1” appears in the preamble and is deemed merely to be a statement of intended use as all that is required by the body of the claim is that a capsule or pod and a sheet, and no additional structural requirements are made in the body of the claim with regard to the package.  
The Benz reference meets all of applicant’s claimed subject matter with the exception of the object (G) being a capsule or pod.  
However, the packaging of capsules or pods is old and well known as demonstrated by Noury which shows a capsule or pod (cartridge 1a) which is enclosed 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Benz machine and method by having had the object (G) be a capsule or pod, as suggested by Noury, since the Noury reference discloses that capsules or pods require packaging in a shaped wrapper which prevents the aroma of the contents of the capsule or pod from dissipating, and the Benz teaches a machine and method by which objects can be efficiently packaged in an air- and moisture-tight manner.
Regarding claim 22, the Benz method, as modified by Noury, teaches a step of extracting air (using vacuum duct LA, LA’) from a second end (12) of the flexible sheet wrapped around the at least one capsule or pod (as now provided by Noury).
Claims 9, 13, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 8 and 20 above, and further in view of Cappi et al. (US 5406776) (hereinafter Cappi).
Regarding claim 9, the Benz machine, as modified by Noury above, teaches that the shaping station includes a vacuum duct (LA, LA’) which is located at a first end (12) of the flexible sheet (see fig. 3 of Benz) wrapped around the at least one capsule or pod (as provided in Benz by the teachings of Noury).  The Benz machine, as modified by Noury above does not disclose an inert gas feed duct which can be inserted into a first end of the flexible sheet wrapped around the at least one capsule or pod.  However, the Cappi reference discloses that it is old and well known in the relevant packaging art to provide an inert gas feed duct (16 - “suitable gas for modified atmosphere packages” 
Regarding claim 13, the Benz machine, as modified by Noury above, teaches that the shaping station includes a vacuum duct (LA, LA’) which is located at a first end (12) of the flexible sheet (see fig. 3 of Benz) wrapped around the at least one capsule or pod (as provided in Benz by the teachings of Noury).  The Benz machine, as modified by Noury above does not disclose an air extraction duct which can be inserted into a second end of the flexible sheet wrapped around the at least one capsule or pod.  However, the Cappi reference discloses that it is old and well known in the relevant packaging art to provide an air extraction duct (16 - “air is evacuated” - col. 3, lines 4-13) which can be inserted (by use of moving arm 17 to which the duct 16 is mounted) into a second end (19) of the flexible sheet (film wrapped package 20) wrapped around the at least one object within the film wrapper.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Benz machine by having had incorporated an air extraction duct which can be inserted into a second end of the flexible sheet wrapped around the 
Regarding claim 21, the Benz method, as modified by Noury above, does not disclose that it comprises a step of feeding inert gas into a first end of the flexible sheet wrapped around the at least one capsule or pod.  However, as discussed above, the Cappi reference teaches that it is old and well known in the relevant art to provide feeding of inert gas into a first end of a flexible sheet wrapped around at least one object.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Benz method by having incorporated the step of feeding inert gas into a first end of the flexible sheet wrapped around the at least one capsule or pod, as suggested by Cappi, in order to provide for gas exchange and the provision of an inert gas to protect the now provided capsule or pod from air degradation.
Regarding claim 23, the Benz method, as modified by Noury and Cappi above, teaches the shaping step is performed during the steps of feeding inert gas into the first end and extracting air from the second end (Benz and Cappi each show a feed duct at each open end of the wrapped film which are used for gas exchange or extraction during the shaping of the film).
Allowable Subject Matter
Claims 10-12 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Block (DE ‘892) discloses wrapping a pod-like object in a film.
Miller (US ‘382) discloses air extraction and insert gas feeding for a package.
Sekiba et al. (US ‘273) discloses gas replacement in a package of pod-like objects within a wrapper, and that the shape of the wrapper is transformed as tucking the objects.
Aterianus (US ‘265), Luczek et al. (US ‘779), Beutel (US ‘979), Alm et al. (US ‘020), Armstrong (US ‘408), Hoagland et al. (US ‘629), Lyon et al. (US ‘344), Nack et al. (US ‘111), and Heinzer (US ‘295) each discloses tucking of a wrapped film.
Rea et al. (US ‘721) discloses packaging of capsules.
Detzel et al. (EP ‘691) discloses packaging of container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 February 2021